Citation Nr: 0600566	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  05-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio




THE ISSUE

Entitlement to service connection for skin cancer.




ATTORNEY FOR THE BOARD

Jon M. Jeffreys, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1942 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reasons for remand:  Obtain service medical and personnel 
records and afford the veteran a VA examination with medical 
opinion.  Throughout the current appeal, the veteran has 
asserted that his skin cancer was caused by extreme sunlight 
exposure while flying glass canopied aircraft as a naval 
aviator during World War II.  The veteran further contends 
that his exposure to this extreme sunlight coupled with 
minimal sun protection (olive oil and zinc oxide) were 
precipitating factors of his current skin cancer.

A review of the claims file reveals that the veteran does 
have skin cancer and has been treated by both private and VA 
physicians for his disability; however, there is no medical 
opinion that addresses his contention of a relationship 
between his current disability and exposure to extreme 
sunlight while flying during his naval service.  The Board 
notes that in December 2003 the VA requested that the 
veteran's complete medical and dental records be provided.  
The veteran's dental records are associated with the file; 
however, the medical records are not, and there is no 
statement within the claims file explaining the absence of 
these records.  It appears that the dental records were 
already in the claims file in connection with a dental claim 
filed in the 1950s, and that the RO never received a response 
to its December 2003 request for service medical records.  
Therefore, on remand, the RO must make another request for 
service medical records and will end its efforts to obtain 
these records only if it concludes that further efforts would 
be futile.  38 C.F.R. § 3.159(c)(2).  

The Board further notes that the veteran's personnel records 
are also absent from the claims file, and these would be 
helpful in this case to confirm the details of the veteran's 
naval service.  Concerning this, the Board notes that the 
veteran claims that he flew a variety of aircraft during his 
service that exposed him to extreme sunlight.  Although 
NAVPERS-553, Report of Separation from U.S. Naval Service, 
shows that the veteran's qualifications included "pilot" 
and that he was an aviation cadet, the Board cannot confirm 
the types of aircraft he flew or even confirm where the 
veteran was stationed during his naval service without 
additional personnel records.  Accordingly, on remand, a 
request should be made to obtain the veteran's personnel 
records.

A review of the veteran's available treatment records 
indicate that he began receiving treatment for his current 
disability in 2003.  His VA records specifically show that in 
October 2003 he complained about actinic keratosis.  The 
treating VA physician noted that the veteran told him that 
other treating doctors have stated that the veteran's pre-
cancers are due to sun exposure while in service.  Private 
treatment records show a diagnosis of Bowen's disease, a 
superficial squamous cell carcinoma, which is a cancer that 
usually occurs on sun-exposed areas.  See The Merck Manual of 
Diagnosis and Therapy, Chap. 126, Malignant Tumors.  However, 
none of the physicians, either within VA or in the private 
sector, have ever stated that the veteran's skin cancer is 
etiologically related to his service.  

Although the veteran's skin cancer did not manifest itself 
for almost 57 years after service, the Board concludes that, 
given the veteran's contentions that his current skin 
conditions were due to in-service exposure to the sun and the 
nature of the skin cancer involved, the veteran should be 
accorded an opportunity to undergo an additional VA 
examination to determine the nature, extent, and etiology of 
his current skin cancer and the likelihood, without resort to 
speculation, that his skin cancer is the result of sun 
exposure during service in the 1940s, as opposed to some 
other factor or cause.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should obtain from the 
National Personnel Records Center (NPRC) 
or any other appropriate agency any 
service medical and personnel records of 
the veteran that may be available.  The 
RO should end its efforts to obtain such 
records only when it concludes that 
further efforts to obtain them would be 
futile.  38 C.F.R. § 3.159(c)(2).  The RO 
must document its efforts to obtain the 
records including replies or responses 
received from the NPRC or other 
repository.

The veteran should be requested to 
provide any medical evidence that has not 
been previously submitted.  The veteran 
should also be asked to provide a copy of 
any personnel or other records that may 
assist the VA in rendering a decision on 
his case (e.g. records detailing types of 
aircraft flown and duty stations).

2.  Thereafter the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination to determine 
the nature, extent, and etiology of the 
veteran's skin cancer.  The claims file 
must be made available to, and reviewed 
by, the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  

All pertinent pathology, which is found 
on examination, should be noted in the 
report of the evaluation.  Further, the 
examiner should express an opinion as to 
the likelihood that the veteran's skin 
cancer is the result of sun exposure in 
service from October 1942 to June 1946.  
Specifically, the examiner should state 
whether the skin cancer is more likely, 
less likely, or as likely as not the 
result of sun exposure in service as 
opposed to its being due to, or the 
result of, some other cause or factor or 
factors.  A rationale for all conclusions 
and a discussion of the medical 
principles involved will be of 
considerable assistance to the RO and the 
Board.  Therefore, the examiner should 
provide a basis for conclusions by 
referring to specific pertinent matters 
involved in this case-such as where the 
veteran served during active service or 
the nature of his duties as a pilot, 
etc.,--and by explaining the nature of 
the skin disease the veteran has and what 
is known about its causes.  If an opinion 
on this matter cannot be rendered with 
resorting to speculation, the examiner 
should so state.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

3.  The RO should then adjudicate the 
issue of entitlement to service 
connection for skin cancer.  If the 
decision remains in any way adverse to 
the veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  However, the veteran is hereby notified 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
his claim for service connection for skin cancer, and may 
result in a denial of this claim.  
38 C.F.R. § 3.655 (2005).  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2005).



 
 
 
 

